Citation Nr: 0731101	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss. 

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of a left eye injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
March 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision involving 
the evaluation of the left eye injury residuals and a January 
2004 rating decision involving the evaluation assigned for 
bilateral hearing loss.  Both decisions were from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the Waco, Texas RO.

The Board notes that up to and at the hearing, the veteran's 
representative was Vietnam Veterans of America.  The 
veteran's claims file shows that on March 29, 2007, the 
veteran appointed the Texas Veterans Commission as his new 
representative. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the issues on appeal have been accomplished.  

2.  The service-connected hearing loss disability currently 
is shown to be manifested by level II hearing acuity in the 
right ear and level I hearing acuity in the left ear.   

3.  The veteran has only light perception in his service-
connected left eye and he is not blind in his non service-
connected right eye.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 
6100 (2007).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a left eye injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.383, 4.75, 4.76, 4.79, 4.80, 4.84, 4.84a, Diagnostic Codes 
6009, 6066, 6070, 6074, 6080 and Table V (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.

In September 2003 (after the May 2003 decision rating the 
residuals of left eye injury, but prior to the January 2004 
decision rating bilateral hearing loss) the RO sent the 
veteran a letter advising him that in order to support a 
claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The veteran had an opportunity to respond 
prior to the issuance of the March 2004 Supplemental 
Statement of the Case (SSOC) and the January 2004 rating 
decision, respectively.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased ratings and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the September 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency.  May 2005 and June 2006 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given to us, and that information or evidence concerns the 
level of your disability or when it began, please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings applicable for the disability in 
question.

As regards the claims for increase on appeal, the Board finds 
that this was accomplished for the residuals of the left eye 
injury by way of the September 2003 Statement of the Case 
(SOC) and for the bilateral hearing loss by way of the April 
2005 SOC.  Dingess also held that VA notice must include 
information regarding the effective date that may be 
assigned.  This was expressly done in a follow-up letter sent 
to the veteran in March 2006.  Further, the Board's decision 
herein denies the claims for increased ratings, so no 
effective date is being assigned.  As such, there is no 
possibility of prejudice under the notice requirements of 
Dingess in failing to discuss effective dates.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in June 2003, March 
2005, April 2006, and May 2006. 

The veteran was afforded a hearing before the Board in March 
2007.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
ratings for the residuals of a left eye injury and bilateral 
hearing loss. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 
38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Increased rating for bilateral hearing loss

The veteran testified that his service-connected bilateral 
hearing loss warrants a compensable rating. 

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
Veter
an
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As shown below, the veteran's hearing loss does not fit 
either of these situations, so his hearing loss is calculated 
using Tables VI and VII.  

In May 2006, the most recent VA audiological evaluation of 
record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50
55
60
65
58
LEFT
N/A
15
30
25
25
24

Speech recognition scores were 96 percent for the right ear 
and 96 percent for the left ear.  The examiner's impression 
was that the test results revealed a moderately severe mixed 
hearing loss on the right side and mild sensorineural hearing 
loss (SNHL) on the left side.   

Applying the determinations of the May 2006 examination to 
Table VI, the veteran's right ear (puretone average 58 and 
speech discrimination 96 percent) is a Level II hearing loss.  
The veteran's left ear (puretone average 24 and speech 
discrimination 96 percent) is a Level I hearing loss.  When a 
Level II and Level I hearing loss is charted in Table VII, 
the result is a no percent (noncompensable) rating.  

The Board notes that the veteran had VA audiological 
evaluations in June 2003 and March 2005.  While the results 
of these evaluations showed that the veteran's bilateral 
hearing loss had grown worse since service connection was 
granted, they did not reveal that the veteran's bilateral 
hearing loss was any worse than shown by the above reported 
findings from the May 2006 VA audioligcal evaluation. 

The findings on the May 2006 evaluation (which showed the 
veteran's hearing loss at its most severe) do not warrant a 
compensable rating.  The Board accordingly finds that 
veteran's claim for an increased rating for the service-
connected bilateral hearing loss must be denied.  

The veteran has asserted that his hearing loss imposes a 
social and occupational impairment to a degree that 
compensation is appropriate.  However, the levels of 
disability specified by the Rating Schedule are generally 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the injury.  38 C.F.R. § 4.1 (2003); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

The veteran has not asserted a basis for the assignment of an 
extraschedular rating in this case.  In addition, on review, 
the Board finds no unusual or exceptional circumstances that 
would permit application of a compensable rating on an 
extrashedular basis.  


Increased rating for service-connected residuals of left eye 
injury 

The veteran testified that the residuals of his left eye 
injury warrant a rating higher than the current 40 percent 
evaluation assigned.

The veteran had a VA examination in May 2003.  The examiner 
reported that visual acuity in the veteran's left eye (both 
corrected and uncorrected) was "hand motion 2 feet."  The 
examiner diagnosed the veteran with macular scar of the left 
eye and myopic refractive error.  The examiner opined that 
the veteran was not currently legally blind by either visual 
acuity or visual field criteria.  Visual field studies at 
this time evidenced a large scotoma at the center of the 
veteran's left eye visual field.

The veteran underwent a second VA examination in March 2004.  
The claims file was reviewed and pertinent past medical and 
service history was discussed.  Upon physical examination, 
the veteran's best corrected left eye distance visual acuity 
was "counting fingers at 2 feet."  The examiner commented on 
the veteran' status as having suffered a blow from a glass 
bottle in 1981, resulting in significant damage to the macula 
area in the left eye.  The right eye was characterized as 
being completely normal.

The veteran's most recent VA examination was in April 2006.  
Again, pertinent past service and medical history were 
discussed.  In his report, the physician stated that the 
veteran's corrected left eye distance visual acuity was 
limited to hand motion.  In addition, his central acuity was 
limited to hand motion for uncorrected distance vision, and 
for uncorrected and corrected near vision.  The examiner 
diagnosed the veteran with macular scar of the left eye with 
loss of central vision.  He also stated that the veteran's 
visual condition did not adversely affect employment in the 
past 12 months	.

The Board notes that eye disorders are rated under 38 C.F.R. 
§ 4.84a Diagnostic Codes 6000 through 6092.

Under Diagnostic Code 6009 an unhealed injury to the eye is 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40, or (7) when the veteran has blindness 
in one eye, with only light perception and the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6070, 6074, 6076, 6077, 6078 (2007).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50, (5) when the veteran has blindness in 
one eye, with only light perception and the other eye is 
correctable to 20/50, or (6) when the veteran has anatomical 
loss of one eye and the other eye is correctable to 20/40.  
38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6073, 6076 (2007).

As noted, the April 2006 VA examination revealed that the 
veteran's left eye corrected distance visual acuity in his 
left eye has increased in severity from 5/200 to hand motion 
only.  Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  So the veteran's left eye is 
appropriately rated under the criteria in 38 C.F.R. § 4.83a 
Diagnostic Code 6070.

The Board notes that the veteran has been service connected 
for his left eye and not his right eye.  Visual acuity of the 
veteran's non-service connected right eye can be considered 
for rating purposes only if there is blindness in that eye. 
38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 
4.84a (Diagnostic Code 6070); Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  Here, examinations have consistently shown 
the veteran's right eye visual acuity is 20/20 thus, he is 
not blind in the right eye as defined by VA regulation.  
Therefore, the right eye must be presumed normal for purposes 
of assigning a rating to his left eye disability.

Under 38 C.F.R. § 4.83a Diagnostic Code 6070, the percentage 
evaluation for central visual acuity loss will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2007).  So, in this instance, where the 
veteran's right eye is considered normal and the service 
connected left eye is limited to light perception only, a 30 
percent evaluation is appropriate.  The Board notes that the 
veteran does not warrant a higher 40 percent rating under 
Diagnostic Code 6066 because he does not have anatomical loss 
of his left eye.

The Board has also considered the issue of loss of visual 
field under 38 C.F.R. § 4.84a Diagnostic Code 6080.  Vision 
field loss is discussed by the veteran in correspondence 
received July 2003.  Also, a large scotoma of the veteran's 
left eye retina, to include the macula area, is shown by 
evidence including the visual field studies from the veteran' 
May 2003 examination.  Under the applicable rating criteria, 
however, a unilateral (one eye) visual field loss or 
contraction cannot warrant a rating in excess of 30 percent.  
So, the maximum rating for visual field loss is not higher 
than that which the veteran can obtain for impairment of 
visual acuity under Table V.  See 38 C.F.R. § 4.84a.

It is not entirely clear from this evidence what rationale 
supports the RO's consideration of the veteran as having 
"active pathology."  See 38 C.F.R. § 4.84a Diagnostic Code 
6009.  But regardless, based upon this evidence, the 40 
percent rating assigned by the RO is the highest rating that 
the veteran can obtain for his left eye injury.

The Board notes that the veteran testified that his service-
connected residuals of left eye injury affects his 
employment.  However, the Board notes that an August 2003 
rating decision granted the veteran special monthly 
compensation for Loss of Use of the left eye  under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  In addition, 
the veteran testified that he is currently working and 
therefore the Board finds that his service-connected 
disability does not preclude him from working and therefore, 
is not entitled to an extraschedular evaluation.  In 
exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

For an extraschedular evaluation there must be marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The Board finds that the 
file does not show that the veteran's service-connected 
disability (residuals of a left eye injury) has caused 
frequent periods of hospitalization or marked interference 
with his employment.  Therefore, the disability is aptly 
rated under the schedular criteria and an extraschedular 
evaluation is not warranted. 

For all the foregoing reasons, the Board finds the criteria 
are not met for a rating in excess of 40 percent for the 
service-connected residuals of a left eye injury.




ORDER

A compensable rating for the service-connected bilateral high 
frequency hearing loss is denied.

A rating in excess of the current 40 percent disability 
rating for the service-connected residuals of a left eye 
injury is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


